Citation Nr: 1332600	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for status post fracture of the 5th metatarsal, left foot, and mild pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from December 1989 to November 1997 and from March 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan..

In September 2011, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the claim.  Specifically, the Veteran testified at the September 2011 hearing that his left foot disability had worsened since his last VA examination in December 2008.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).  Therefore, the appeal must be remanded so that the Veteran may be scheduled for another VA examination. 

Additionally, the Veteran testified to being treated at the VA Medical Center (VAMC) in Saginaw, but only relevant treatment notes from July 2008 and November 2009 are in the claims file.  Thus, all VA treatment records from the Saginaw VAMC should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran from the Saginaw VAMC.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA podiatric examination to assess the current nature and severity of his service-connected left foot disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail. 

3. After completing the above action, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



